 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    ERIC G.,                                    Case No. CV 18-6692-GW (KK)
11                             Plaintiff,
12                        v.                      ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
13    COMMISSIONER OF THE SOCIAL                  UNITED STATES MAGISTRATE
      SECURITY ADMINISTRATION,                    JUDGE
14
                               Defendant.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
18   relevant records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. No objections have been filed. The Court accepts the findings and
20   recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered (1) reversing the
22   Commissioner’s decision; and (2) remanding this action for further proceedings
23   consistent with the Magistrate Judge’s Report and Recommendation.
24
25   Dated: March 13, 2020
26
                                            HONORABLE GEORGE H. WU
27                                          United States District Judge
28
